MARTIN, District Judge.
The merchandise in question consists of certain braids, and was assessed for duty at the rate of 60 per cent, ad valorem under the provisions of paragraphs 339 and 390 of the act of July 24, 189?, c. 11, § 1, Schedules J and R, 30 Stat. 181, 187 (U. S. Comp. St. 1901, pp. 1662, 1670).
Paragraph 339 provides for different articles, including “embroideries and all trimmings, including braids * * * all the foregoing composed wholly or in chief value of flax, cotton or other vegetable fiber * * * sixty per centum ad valorem.”
Paragraph 390 provides for braids “made of silk or of which silk is the component material of chief value, sixty per centum ad valorem.”
The importers claim that said merchandise is properly dutiable at 30 per centum ad valorem under paragraph 449 of said act, which relates to manufactures of chip, grass, straw, etc. It was returned by the Board of General Appraisers as vegetable fiber and chip braid. If the merchandise in question had been assessed in chief value either of silk or of vegetable fiber it was properly classified under paragraphs 339 and 390, and dutiable at 60 per cent, ad valorem.
The question presented to the Board of Appraisers was one of fact as to the component material of chief value. The importer there produced samples of portions of the merchandise covered by the protest, and, as I understand the case, the decision of the board was adverse to the importer as to those samples so produced, and no appeal was taken as to the portion of the merchandise covered by those samples; and this appeal relates to other invoice items in the same importation, of which no samples were produced before the board but which for the first time were produced in this court. The government claims that no evidence was offered before the board as to the items of merchandise involved here. The importer claims that the evidence offered relative to the other items should be construed as covering all the items of the invoice. Counsel for both sides stated that this was practically a new question.
I think the contention of the government is correct, and therefore affirm the decision of the Board of General Appraisers.